Citation Nr: 1131719	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, inter alia, denied the Veteran's claim for service connection for PTSD.  

The Veteran was afforded a conference with a Decision Review Officer (DRO) in March 2007.  A copy of the DRO conference report has been associated with the Veteran's claims file.

In March 2009 the Board remanded the case for additional development of the Veteran's reported in-service stressors.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded this claim in order to further attempt to verify the Veteran's alleged in-service stressor events.  The RO requested further information from the Veteran as instructed, and it then followed-up appropriately with information requests to the U.S. Army and Joint Services Records Research Center.  The Board finds, therefore, that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

As will be explained below, additional evidence has been received since the prior Remand that requires further development.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the delay in adjudicating the Veteran's claim, pursuant to the duty to assist, this case must be remanded again for further development.

Following the Board's March 2009 remand, the Veteran submitted, among other evidence, an additional lay statement from his spouse.  In a statement submitted in June 2010, the Veteran's wife indicated that he was in receipt of Social Security (SSA) disability payments, though the relevant disabilities were not identified in her letter.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


